DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.

Claim Objections
Claims 1-3, 12, 14-15, and 17 are objected to because of the following informalities:
Regarding claims 1-3, 12, 14-15, and 17, the phrase “into the circulation duct” and numerous other phrases containing “circulation duct” should be modified to be “into the annularly closed circulation duct” and “annularly closed circulation duct” to respectively match the language describing the previous mention of the annularly closed circulation duct in the independent claims.
Appropriate correction is required.

Claim Interpretation
Claims 1, 12, and 17 contain the limitation “annularly closed circulation duct”, which is interpreted as an annularly closed groove on the base of the container, supported by Figs. 1-3.
	Regarding claims 1 and 13, the “variable” cross section of the bypass line could describe many different embodiments of a bypass line with obstructions or constrictions that could make the cross section of the bypass line variable. However, since the instant specification states that this variation means may be configured as a slider 36 (specification as filed, paragraph [0014]), it will be interpreted as the slider 36 (specification as filed, paragraph [0014]) and for example, a control valve (specification as filed, [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and Frick (EP 0046442) (machine translation).
Regarding claim 1, Kassen discloses a container for generating biogas (paragraph [0002]) comprising:
a cylindrical main portion (paragraph [0025]); 
a base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has an annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]);
the annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), having an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section), medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct having an outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]) having an outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) so as to discharge medium (paragraph [0003] “sludge, other biodegradable products”) from the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the vertical axis of the container (Fig. 3, vertical line through center of container), the input opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) is positioned above the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]).
Arguably, Kassen may disclose:
an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) so as to admit medium (paragraph [0003] “sludge, other biodegradable products”) into the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) tangentially (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) to a vertical axis of the container (Fig. 3, vertical line through center of container).
when the medium (paragraph [0003] “sludge, other biodegradable products”) is supplied through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), an annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is generated; and,
when the medium (paragraph [0003] “sludge, other biodegradable products”) is discharged through the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), the annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is reinforced.
Kassen does not disclose:
so as to discharge medium from the circulation duct tangentially to the vertical axis of the container;
a bypass line for connecting the outlet opening to the inlet opening, wherein the bypass line comprises a cross section that is variable.
Regarding 1) through 4), Davis discloses the following:
an inlet opening (col. 2, lines 64-66 and Fig. 1, element 41 “inlet conduit”) having an inlet cross section (inherent that the conduit conveying a fluid has a cross section, and the cross section is shown in Fig. 1 at element 40 using elements “H” and “W”) so as to admit medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) into the circulation duct (Fig. 1, element 11) tangentially (Fig. 3 and col. 3, lines 3-4) to a vertical axis of the container (inherent to the center of the container; also see col. 3, lines 30-31 and Fig. 1, element 18 “drive shaft”);
when the medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) is supplied through the inlet opening (col. 2, lines 64-66 and Fig. 1, element 41 “inlet conduit”), an annular flow (Figs. 3-4) in the circulation duct (Fig. 1, element 11) is generated;
when the medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) is discharged through the outlet opening (col. 3, lines 57-59), the annular flow (Figs. 3-4) in the circulation duct (Fig. 1, element 11) is reinforced.
so as to discharge (col. 3, lines 57-59) medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) from the circulation duct (Fig. 1, element 11) tangentially (Fig. 4) to the vertical axis of the container (inherent to the center of the container; also see col. 3, lines 30-31 and Fig. 1, element 18 “drive shaft”).
In the analogous art of vortex-type grit chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct of Kassen with the grit removal unit of Davis in order to better extract grit over varying conditions such as high and low flow rates and to reduce the area of the footprint of the extractor (col. 1, line 57 to col. 2, line 6).
	Regarding 5) of claim 1, Frick discloses a bypass line (Figs. 1-5, element 20, paragraph [0012], or claims 12-13) for connecting the outlet opening (Figs. 1-5, pipe vertical from element 21, paragraph [0012], or claims 12-13) to the inlet opening (paragraph [0012], Figs. 1-5, element 19 “pump” would have an opening, paragraph [0012], or claims 12-13), wherein the bypass line comprises a cross section that is variable (Figs. 1-5, element 21 “multi-way valve”, paragraph [0012], or claims 12-13).
	In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the valve and piping schematic of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding claim 2, Kassen discloses that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has a planar central region (Fig. 3, element 4; paragraphs [0011] and [0036]) which is horizontally delimited by the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]).
Regarding claim 3, Kassen discloses the medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), and an outlet opening (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]). Kassen also describes pumping fluid into the container (paragraph [0032]). 
Kassen does not disclose an inlet pump or an outlet pump.
Frick discloses an outlet pump (paragraph [0012], Figs. 1-5, element 19 “pump”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the outlet pump of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding the limitation “an inlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). 
Also, regarding Kassen’s description of pumping into the container (Kassen, paragraph [0032]), it would have been obvious to one skilled in the art before the effective filing date that this pumping action be done by an inlet pump. This inlet pump would allow pumping action to occur to the bottom of the tank against hydrostatic forces.
	Regarding the limitation “an inlet pump for admitting medium into the circulation duct via the inlet opening and/or an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective filing date to modify the pump to pump medium into the circulation duct or to discharge medium from the circulation duct in order to move the medium into and out of the fermenter.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and Frick (EP 0046442) (machine translation), as applied to claim 1 above, further in view of Wanjihia (US 2016/0088788).
Regarding claim 4, arguably, Kassen discloses that the outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) is configured larger than the inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section).
	Assuming that Kassen does not fulfill the limitation above, Wanjihia discloses that the outlet cross section (paragraph [0012]) is configured larger (paragraph [0012]) than the inlet cross section (paragraph [0012]).
	In the analogous art of biogas-producing containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sizes of the inlet and outlet of modified Kassen with the larger outlet and smaller inlet sizes of Wanjihia in order to not have the apparatus blocked by solids at the slurry outlet (Wanjihia, paragraph [0071]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and Frick (EP 0046442) (machine translation), as applied to claim 1 above, further in view of Gong (CN 105925465) (machine translation) and Yan (CN 103289185) (machine translation).
	Regarding claim 5, Kassen discloses the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) and a central region (Fig. 3, element 4; paragraphs [0011] and [0036]).
	Kassen does not disclose a plastic material with a central region.
	Gong discloses a biogas slurry tank (abstract) made from a plastics material (paragraph [0009]) and a central region (Fig. 1 and paragraph [0016] “bottom of the pool”).

    PNG
    media_image1.png
    655
    727
    media_image1.png
    Greyscale

Annotated Fig. 1 (Gong)

	In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0016]).
	Modified Kassen does not disclose plastics material cast together. However, the limitation that the plastics material is cast together is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113.
	Assuming, arguendo, that the patentability of the container does depend on its method of production, Yan discloses casting together plastics material for creating a biogas digester (paragraphs [0002] and [0032]).
	In the analogous art of creating plastic biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the process of creating the plastic component of modified Kassen with the process of casting the plastic material together as in Yan in order to obtain a high-strength plastic reactor (Yan, paragraphs [0010] and [0050] to [0052]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and Frick (EP 0046442) (machine translation), as applied to claim 1 above, further in view of Gong (CN 105925465) (machine translation).
Regarding claim 6, Kassen discloses the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) and the vertical axis of the container (Fig. 3, vertical line through center of container).
Kassen does not disclose that a tapered portion, which is shaped conically, towards the base portion, is connected to the base portion in a direction of the vertical axis of the container.
Gong discloses that a tapered portion (Fig. 1 and paragraph [0016]), which is shaped conically (Fig. 1 and paragraph [0016]), towards the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”), is connected to the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”) in a direction of the vertical axis of the container (Fig. 1, inherent that there would be a vertical axis through the container).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).
Regarding claim 7, Kassen does not disclose that the tapered portion has plastics material walls.
Gong discloses that the tapered portion (Fig. 1 and paragraph [0016]) has plastics material walls (paragraph [0009]).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697), Frick (EP 0046442) (machine translation), and Gong (CN 105925465) (machine translation), as applied to claim 6, above, further in view of Legratiet (EP 0270459) (machine translation).
Regarding claim 8, Kassen does not disclose the tapered portion is introduced inground in a film-lined earth basin.
Gong discloses the tapered portion (Fig. 1 and paragraph [0016]).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).
Legratiet discloses that the installation is introduced inground (Fig. 1 and paragraph [0033]) in a film-lined earth basin (paragraph [0040]).
In the analogous art of installations that produce biogas, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the film-lined earth basin of Legratiet in order to be able to form the support for the base of the container via the ground.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and Frick (EP 0046442) (machine translation) as applied to claim 1 above, further in view of De Baere (US 2012/0064619).
Regarding claim 9, Kassen discloses a stirring system (paragraph [0026], “agitator”) for stirring medium (paragraph [0003] “sludge, other biodegradable products”) located in the container (paragraph [0002]).
	Assuming, arguendo, that the stirring system of Kassen does not meet the limitations of the instant claims, De Baere also discloses a stirring system (paragraph [0047]) for stirring medium (paragraph [0003]) located in the container (paragraph [0047]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).
	Regarding claim 10, Kassen does not disclose that the stirring system comprises a lower opening, an upper opening and a pipeline.
De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9; paragraph [0045]), an upper opening (Fig. 1, element 6; paragraph [0047]) and a pipeline (Fig. 1, element 5; paragraph [0044]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and Frick (EP 0046442) (machine translation), as applied to claim 1, above, further in view of Legratiet (EP 0270459) (machine translation).
Regarding claim 11, Kassen discloses the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]).
Kassen does not disclose that the base portion is introduced inground on top of a gravel bed.
Legratiet discloses that the installation is introduced inground (Fig. 1 and paragraph [0033]) on top of a gravel bed (paragraph [0037]).
In the analogous art of installations that produce biogas, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the film-lined earth basin of Legratiet in order to be able to form the support for the base of the container via the ground.

Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and De Baere (US 2012/0064619).
Regarding claim 12, Kassen discloses a container for generating biogas (paragraph [0002]) comprising:
a cylindrical main portion (paragraph [0025]); 
a base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has an annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]);
the annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), having an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section), medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct having an outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]) having an outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) so as to discharge medium (paragraph [0003] “sludge, other biodegradable products”) from the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the vertical axis of the container (Fig. 3, vertical line through center of container), the input opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) is positioned above the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]); and a stirring system (paragraph [0026], “agitator”) for stirring medium (paragraph [0003] “sludge, other biodegradable products”) located in the container (paragraph [0002]).
Arguably, Kassen may disclose:
an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) so as to admit medium (paragraph [0003] “sludge, other biodegradable products”) into the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) tangentially (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) to a vertical axis of the container (Fig. 3, vertical line through center of container).
when the medium (paragraph [0003] “sludge, other biodegradable products”) is supplied through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), an annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is generated; and,
when the medium (paragraph [0003] “sludge, other biodegradable products”) is discharged through the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), the annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is reinforced.
Kassen does not disclose:
so as to discharge medium from the circulation duct tangentially to the vertical axis of the container;
Regarding 1) through 4), Davis discloses the following:
an inlet opening (col. 2, lines 64-66 and Fig. 1, element 41 “inlet conduit”) having an inlet cross section (inherent that the conduit conveying a fluid has a cross section, and the cross section is shown in Fig. 1 at element 40 using elements “H” and “W”) so as to admit medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) into the circulation duct (Fig. 1, element 11) tangentially (Fig. 3 and col. 3, lines 3-4) to a vertical axis of the container (inherent to the center of the container; also see col. 3, lines 30-31 and Fig. 1, element 18 “drive shaft”);
when the medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) is supplied through the inlet opening (col. 2, lines 64-66 and Fig. 1, element 41 “inlet conduit”), an annular flow (Figs. 3-4) in the circulation duct (Fig. 1, element 11) is generated;
when the medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) is discharged through the outlet opening (col. 3, lines 57-59), the annular flow (Figs. 3-4) in the circulation duct (Fig. 1, element 11) is reinforced.
so as to discharge (col. 3, lines 57-59) medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) from the circulation duct (Fig. 1, element 11) tangentially (Fig. 4) to the vertical axis of the container (inherent to the center of the container; also see col. 3, lines 30-31 and Fig. 1, element 18 “drive shaft”).
In the analogous art of vortex-type grit chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct of Kassen with the grit removal unit of Davis in order to better extract grit over varying conditions such as high and low flow rates and to reduce the area of the footprint of the extractor (col. 1, line 57 to col. 2, line 6).
Assuming, arguendo, that the stirring system of Kassen does not meet the limitations of the instant claims, De Baere also discloses a stirring system (paragraph [0047]) for stirring medium (paragraph [0003]) located in the container (paragraph [0047]).
In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).
	Regarding claim 14, Kassen discloses that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has a planar central region (Fig. 3, element 4; paragraphs [0011] and [0036]) which is horizontally delimited by the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]).
	Regarding claim 16, Kassen does not disclose that the stirring system comprises a lower opening, an upper opening and a pipeline.
De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9; paragraph [0045]), an upper opening (Fig. 1, element 6; paragraph [0047]) and a pipeline (Fig. 1, element 5; paragraph [0044]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and De Baere (US 2012/0064619) as applied to claim 12 above, further in view of Frick (EP 0046442) (machine translation).
	Regarding claim 13, Kassen discloses the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]) and the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]).
Kassen does not disclose a bypass line comprising a cross section that is variable.
Frick discloses a bypass line (Figs. 1-5, element 20, paragraph [0012], or claims 12-13) for connecting the outlet opening (Figs. 1-5, pipe vertical from element 21, paragraph [0012], or claims 12-13) to the inlet opening (paragraph [0012], Figs. 1-5, element 19 “pump” would have an opening, paragraph [0012], or claims 12-13), wherein the bypass line comprises a cross section that is variable (Figs. 1-5, element 21 “multi-way valve”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the valve and piping schematic of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding claim 15, Kassen discloses the medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), and an outlet opening (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]). Kassen also describes pumping fluid into the container (paragraph [0032]).
Kassen does not disclose an inlet pump or an outlet pump.
Frick discloses an outlet pump (paragraph [0012], Figs. 1-5, element 19 “pump”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the outlet pump of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding the limitation “an inlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). 
Also, regarding Kassen’s description of pumping into the container (Kassen, paragraph [0032]), it would have been obvious to one skilled in the art before the effective filing date that this pumping action be done by an inlet pump. This inlet pump would allow pumping action to occur to the bottom of the tank against hydrostatic forces.
	Regarding the limitation “an inlet pump for admitting medium into the circulation duct via the inlet opening and/or an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective filing date to modify the pump to pump medium into the circulation duct or to discharge medium from the circulation duct in order to move the medium into and out of the fermenter.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and Frick (EP 0046442) (machine translation).
Regarding claim 17, Kassen discloses a container for generating biogas (paragraph [0002]) comprising:
a cylindrical main portion (paragraph [0025]); 
a base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has an annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]);
the annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), having an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section), medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct having an outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]) having an outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) so as to discharge medium (paragraph [0003] “sludge, other biodegradable products”) from the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the vertical axis of the container (Fig. 3, vertical line through center of container), the input opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) is positioned above the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]).
Arguably, Kassen may disclose:
an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) so as to admit medium (paragraph [0003] “sludge, other biodegradable products”) into the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) tangentially (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) to a vertical axis of the container (Fig. 3, vertical line through center of container).
when the medium (paragraph [0003] “sludge, other biodegradable products”) is supplied through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), an annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is generated; and,
when the medium (paragraph [0003] “sludge, other biodegradable products”) is discharged through the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), the annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is reinforced.
Kassen does not disclose:
so as to discharge medium from the circulation duct tangentially to the vertical axis of the container; and,
an inlet pump or outlet pump.
Regarding 1) through 4), Davis discloses the following:
an inlet opening (col. 2, lines 64-66 and Fig. 1, element 41 “inlet conduit”) having an inlet cross section (inherent that the conduit conveying a fluid has a cross section, and the cross section is shown in Fig. 1 at element 40 using elements “H” and “W”) so as to admit medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) into the circulation duct (Fig. 1, element 11) tangentially (Fig. 3 and col. 3, lines 3-4) to a vertical axis of the container (inherent to the center of the container; also see col. 3, lines 30-31 and Fig. 1, element 18 “drive shaft”);
when the medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) is supplied through the inlet opening (col. 2, lines 64-66 and Fig. 1, element 41 “inlet conduit”), an annular flow (Figs. 3-4) in the circulation duct (Fig. 1, element 11) is generated;
when the medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) is discharged through the outlet opening (col. 3, lines 57-59), the annular flow (Figs. 3-4) in the circulation duct (Fig. 1, element 11) is reinforced.
so as to discharge (col. 3, lines 57-59) medium (col. 2, line 64 “grit-laden liquid’ Fig. 1, element 71) from the circulation duct (Fig. 1, element 11) tangentially (Fig. 4) to the vertical axis of the container (inherent to the center of the container; also see col. 3, lines 30-31 and Fig. 1, element 18 “drive shaft”).
In the analogous art of vortex-type grit chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct of Kassen with the grit removal unit of Davis in order to better extract grit over varying conditions such as high and low flow rates and to reduce the area of the footprint of the extractor (col. 1, line 57 to col. 2, line 6).
As to 5) of claim 17, Frick discloses an outlet pump (paragraph [0012], Figs. 1-5, element 19 “pump”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the outlet pump of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding the limitation “an inlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). 
Also, regarding Kassen’s description of pumping into the container (Kassen, paragraph [0032]), it would have been obvious to one skilled in the art before the effective filing date that this pumping action be done by an inlet pump. This inlet pump would allow pumping action to occur to the bottom of the tank against hydrostatic forces.
	Regarding the limitation “an inlet pump for admitting medium into the circulation duct via the inlet opening and/or an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective filing date to modify the pump to pump medium into the circulation duct or to discharge medium from the circulation duct in order to move the medium into and out of the fermenter.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and Frick (EP 0046442) (machine translation), as applied to claim 17 above, further in view of De Baere (US 2012/0064619).
Regarding claim 18, Kassen discloses the medium (paragraph [0003] “sludge, other biodegradable products”) and the container (paragraph [0002]); and a stirring system (paragraph [0026], “agitator”) for stirring medium (paragraph [0003] “sludge, other biodegradable products”) located in the container (paragraph [0002]).
Kassen does not disclose that the stirring system comprises a lower opening, an upper opening and a pipeline.
De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9; paragraph [0045]), an upper opening (Fig. 1, element 6; paragraph [0047]) and a pipeline (Fig. 1, element 5; paragraph [0044]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and Frick (EP 0046442) (machine translation) as applied to claim 17 above, further in view of Gong (CN 105925465).
Regarding claim 19, Kassen does not disclose that a tapered portion, which is shaped conically towards the base portion, is connected to the base portion in a direction of the vertical axis of the container.
Gong discloses that a tapered portion (Fig. 1 and paragraph [0016]), which is shaped conically (Fig. 1 and paragraph [0016]) towards the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”), is connected to the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”) in a direction of the vertical axis of the container (Fig. 1, inherent that there would be a vertical axis through the container).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Davis (US 6,811,697) and Frick (EP 0046442) (machine translation) as applied to claim 17 above, further in view of Wanjihia (US 2016/0088788).
Regarding claim 20, arguably, Kassen discloses that the outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) is configured larger than the inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section).
	Assuming that Kassen does not fulfill the limitation above, Wanjihia discloses that the outlet cross section (paragraph [0012]) is configured larger (paragraph [0012]) than the inlet cross section (paragraph [0012]).
	In the analogous art of biogas-producing containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sizes of the inlet and outlet of modified Kassen with the larger outlet and smaller inlet sizes of Wanjihia in order to not have the apparatus blocked by solids at the slurry outlet (Wanjihia, paragraph [0071]).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Csepregi (HU 196344) (machine translation) – This invention is a two-phase sludge reactor with tangential feeds.
Jianguang (CN 102139955) (machine translation) – This invention is a multistage recirculation reactor for anaerobic sludge.
Gantefort (US 2009/0305376) – This invention is an annular fermenter for producing biogas.
Vellinga (US 5,565,098) – This invention is a water treatment reactor with tangential feeds and a tangential outlet line (Fig. 2), but does not have a similar structure to the base portion with an annularly closed circulation duct.
Morandini (DE 10201916) (machine translation) – This invention is a separation device for effluent with an inlet and outlet pipe, at least the inlet pipe feeding tangentially into the tank.
“Recycle Reactors” – This is a reference that describes the equations governing recycle reactors. 
Beliveau (US 8,715,511) – This invention is a method and apparatus for sewage grit removal.
Noonan (US 2016/0263587) – This invention is a grit removal chamber for wastewater.
Weis (US 2008/0105604) – This invention is a grit trap for wastewater.
Messick (US 8,906,233) – This invention is a ring grit remover with vanes.
Wilson (US 6,881,350) – This invention is a chamber that collects wastewater solids and grit.
Boer (NL 8001072) (machine translation) – This invention, cited in a previous office action rejection, is a fermenter with a tangential inlet.
Noonan (US 2016/0038952) – This invention, cited in a previous office action rejection, is a ring grit remover.
Kirmair (EP 0158213) (machine translation) – This invention, cited in a previous office action rejection, is a device for generating biogas from biomass.

Response to Arguments
Applicant’s arguments filed on October 28, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Regarding the Boer reference, Boer is no longer used in the rejections and the argument is moot.

	Regarding the Noonan reference, Noonan is no longer used in the rejection and the argument is moot.
	
	Regarding the newly incorporated elements, “the input opening is positioned above the outlet opening”, in new reference Davis (and similarly in previous reference Noonan ‘952), the influent channel is below the effluent channel, as Applicant notes, causing heavy material to collect in Davis’s circulation duct. Nevertheless, an influent channel positioned above the effluent channel is already disclosed in the primary reference Kassen. Davis is mainly used for the tangential setup of influent channel and effluent channel limitations, and can modify the orientation of the Kassen influent channel and effluent channel as disclosed above.

	Regarding dependent claims 4-11, no further arguments were given and parent claim 1 remains rejected.

	Regarding independent claim 12, the newly incorporated elements are already disclosed as shown above.

	Regarding claims 13 and 15, no further arguments were given and parent claim 12 remains rejected.

	Regarding independent claim 17, the arguments about similar independent claim 1 were either moot or rebutted.

	Regarding claims 18-20, no further arguments were given and parent claim 17 remains rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is (571)272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 5 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.G.E./Examiner, Art Unit 1799

/DONALD R SPAMER/Primary Examiner, Art Unit 1799